Citation Nr: 1516692	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  14-20 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the recoupment of separation pay awarded in the amount of $11,985.84 by withholding Department of Veterans Affairs (VA) disability compensation is proper.  

2.  Entitlement to a waiver of the recoupment of separation pay awarded in the amount of $11,985.84.  


REPRESENTATION

Appellant represented by:	Christie L. Bhageloe, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from October 2013 and November 2013 notice letters which informed the Veteran that his disability payments were being withheld.  

The issues of entitlement to an increased disability rating for residuals of a right wrist fracture and entitlement to service connection for bilateral plantar fasciitis and a sleep disorder (claimed as sleep apnea) have been raised by the record in March 2014 and May 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served a single period of active duty; upon separation from active service in July 1994, the Veteran received separation pay in the amount of $11,985.84.  

2.  An April 1995 RO decision granted service connection and assigned a noncompensable disability rating, effective July 9, 1994, for the following conditions:  lumbar strain, left knee patellofemoral syndrome, residuals of a right wrist fracture, hemorrhoids, and residuals of a perirectal abscess.  
 
3.  An October 2013 RO decision granted an increased 10 percent disability rating for lumbar strain and left knee patellofemoral syndrome, effective January 24, 2013.  
 
4.  A November 2013 RO decision granted service connection for tinnitus and assigned a 10 percent disability rating, effective November 16, 2013.  

5.  In October 2013 and November 2013, the RO notified the Veteran and his representative that money from his VA disability payments was being withheld until the full amount of his disability severance pay was recouped.  


CONCLUSIONS OF LAW

1.  Recoupment of separation pay through withholding of disability compensation payments is proper.  10 U.S.C.A. § 1174 (West 2014); 38 C.F.R. § 3.700 (2014).  

2.  Entitlement to a waiver of the recoupment of separation pay awarded in the amount of $11,985.84 is not warranted.  38 C.F.R. § 1.956(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, the facts regarding the Veteran's claim are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations regarding recoupment of severance pay.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. §§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established), 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  


II.  Recoupment of Separation Pay; Entitlement to Waiver

The recoupment of a veteran's separation pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  10 U.S.C.A. § 1174(h)(2) (West 2014).  

The implementing regulation provides that where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  38 C.F.R. § 3.700(a)(5)(i) (2014).  

The receipt of separation pay does not affect the payment of disability compensation based on a subsequent period of service.  Compensation payable for service-connected disability incurred or aggravated in a subsequent period of service will not be reduced for the purpose of offsetting separation pay based on a prior period of service.  38 C.F.R. § 3.700(a)(5)(ii).  

The Veteran's DD Form 214 documents that he served on active duty from July 1986 to July 1994, at which time he received separation pay in the amount of $11,985.84.  

In April 1995, an RO decision granted service connection and assigned a noncompensable disability rating, effective July 9, 1994, for the following conditions:  lumbar strain, left knee patellofemoral syndrome, residuals of a right wrist fracture, hemorrhoids, and residuals of a perirectal abscess.  A subsequent October 2013 RO decision granted an increased 10 percent disability rating for lumbar strain and left knee patellofemoral syndrome, effective January 24, 2013.  In November 2013, the RO granted service connection for tinnitus and assigned a 10 percent disability rating, effective November 16, 2013.  Following the October 2013 and November 2013 RO decisions, the RO notified the Veteran and his representative that money from his VA disability payments was being withheld until the full amount of his disability severance pay was recouped.  These facts are not in dispute.  

The Veteran has disagreed with VA's decision to withhold disability compensation to recoup the separation pay he was awarded.  Specifically, the Veteran's attorney has argued in a January 2015 statement that recoupment is not proper because the Veteran had multiple periods of service, because his disabilities were rated as noncompensable at the time of service discharge, and because the withholding of his disability compensation for recoupment purposes causes severe financial hardship.  

As noted above, the Veteran's sole DD Form 2014 indicates a period of active service from July 1986 to July 1994.  The form also documents that the Veteran had one immediate reenlistment, in February 1990, during his period of active service.  

In the case of a service member who has multiple periods of active duty, no recoupment of severance pay from an earlier period is made from disability compensation arising out of a later period of service.  10 U.S.C.A. § 1174(h)(2); 38 C.F.R. § 3.700(a)(2)(iv).  The Board initially notes that to the extent the Veteran's attorney attempts to distinguish between two different periods of service, such argument fails.  

Where a veteran has been discharged for immediate reenlistment, the entire period of service is viewed as one period for purposes of determining entitlement to benefits which arose from character of final termination of such period.  See 38 U.S.C.A. § 101(18) (West 2014); see also 38 C.F.R. § 3.13 (2014); see also Holmes v. Brown, 10 Vet. App. 38 (1997); see also Gammill v. West, 16 Vet. App. 384 (1999).  

The record is clear that the Veteran served on active duty from July 1986 until his discharge in July 1994.  While it is documented that the Veteran had one immediate reenlistment in February 1990, the Board notes that the relevant statute and regulations above refer to periods of duty and service, and not to periods of enlistment.  This is also made clear by 10 U.S.C.A. § 1174(e)(2)(B), as the statute distinguishes enlistment obligations from service periods.  Thus, the Board finds that the Veteran served continually on active duty from July 1986 to July 1994, without break; this constitutes one service period, regardless of reenlistment during such period.  

The Veteran's attorney has also argued that recoupment is not proper because the Veteran's service-connected disabilities were all rated as noncompensable at the time of his discharge and were only increased to compensable 10 percent ratings in 2013.  In support of her argument, the Veteran's attorney cites to Majeed v. Nicholson, 19 Vet. App. 525, 529 (2006), wherein the United States Court of Appeals (CAVC) held the following: 

Recoupment is not tied solely to a decision that a veteran's service-connected disability relates back to or was incurred in the specific period of service for which separation pay has been awarded; rather, it is tied to whether the disability compensation being paid is associated with the period of service for which separation pay was awarded.  Both statutory section 1174(h)(2) and regulatory § 3.700(a)(5)(ii) make clear that only that part of a veteran's disability compensation that is directly associated with a period of service for which separation pay was awarded may be recouped against the separation pay.  Any disability compensation associated with other periods of service may not be recouped against the veteran's separation pay.

Majeed v. Nicholson, 19 Vet. App. at 529.  

The Veteran's attorney essentially argues that Majeed stands for the proposition that for recoupment to be proper, the disabilities that arose during the period of service for which separation pay was awarded must have been severe enough to have been compensable at that time.  

The Board, however, finds that Majeed is distinguishable from the Veteran's case.  In Majeed, the appellant received special separation benefits based upon one period of active duty and subsequently received disability compensation based upon a later period of service.  As discussed above, the Veteran, unlike the appellant in Majeed, has one period of active service.  While the record is clear that the Veteran was in receipt of a noncompensable disability rating for his sole period of active service ending in July 1994, his subsequent compensable disability ratings, effective in January 2013 and November 2013 are nevertheless associated with his sole period of active service.  As such, recoupment of the Veteran's separation pay is proper.  

Finally, the Veteran's attorney has argued that the Veteran is entitled to a waiver of recoupment of his separation pay because the withholding of his disability compensation results in severe financial hardship.  She has asserted that the Veteran lives in transitional housing and meets the VA definition of homelessness under 42 U.S.C.A. § 11302(a)(3).  

The RO Committees on Waivers and Compromises are authorized to consider and determine settlement, compromise, and/or waiver concerning debts and overpayments arising out of operations of the Veterans Benefits Administration (VBA), Veteran Health Administration (VHA), and claims for erroneous payments made to or on behalf of VA employees.  See 38 C.F.R. § 1.956(a) (2014).  

Here, the amount subject to recoupment is not a debt or overpayment arising out of operations of VA.  Rather, is a statutorily mandated offset of separation pay benefits which were paid to the Veteran by the Department of Defense upon his release from active duty.  See 38 U.S.C.A. § 1174(h)(2); 38 C.F.R. § 3.700(a)(5).  Therefore, because the amount subject to recoupment has not resulted from a program administered under any law by VA, but rather is a mandatory prospective recoupment of military separation pay, the provisions regarding waiver of overpayment of VA benefits resulting from the existence of a debt based on equitable principles, including financial hardship, do not apply.  

The Board is sympathetic to the Veteran's situation.  While it is indeed unfortunate that recoupment of the amount in question creates a financial hardship for the Veteran, the Board is bound by the law, and the Board's decision is dictated by the applicable statutes and regulations.  Moreover, the Board has no authority to grant benefits, including a waiver of recoupment of separation pay, simply because it appears equitable to do so.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

As VA does not have any discretion in the recoupment of the Veteran's separation pay, the Board finds that the Veteran has failed to state a claim upon which relief may be granted, and that his claim must therefore be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Recoupment of separation pay is proper, waiver is not warranted, and the appeal is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


